On behalf of the Government and people of Japan, I should like to extend my heartfelt congratulations to you. Sir, on your election to the presidency of the fortieth session of the United Nations General Assembly. Please be assured that the delegation of Japan will spare no effort in co-operating with you as you carry out your important duties.
At the same time, I should like to express my sincere appreciation to the President of the thirty-ninth session of the General Assembly,
Mr. Paul John Firmino Lusaka, for the very capable manner in which he discharged his awesome responsibilities.
I should also like to take this opportunity to a pay tribute once again to the Secretary-General, Mr. Javier Perez de Cuellar, for his determined efforts and capable leadership in the face of the harsh international situation.
Before proceeding further, I wish on behalf of the people of Japan to express deep sympathy to the Government and people of Mexico in the terrible tragedy wrought by two earthquakes last week, which took thousands of lives and caused untold material damage. I wish to pay a tribute to the people of Mexico, who, under the leadership of their President, Mr. Miguel de la Madrid Hurtado, are working courageously to overcome this unprecedented calamity. Japan, for its part, is urgently taking every possible action to assist them.
Now approaching its fortieth anniversary, the United Nations has grown into a truly global organization with the participation of virtually all the countries of the world. Although the United Nations has had some success in containing regional conflicts and mobilizing world opinion to deter aggression and censure it whenever it occurs, other factors, including East-West discord and the divergent interests of conflicting parties, have prevented the United Nations from fulfilling the peace-keeping functions envisaged for it at the time of its founding.
In looking back over the 40-year history of the United Nations, I am struck by the progress made in decolonization in Africa and elsewhere and by the fact that over 150 countries with differing cultures, traditions, political systems and policy positions have been able to gather here and, through lively discussion, share ideas on how to overcome the many grave problems facing the world and reaffirm their interdependence within the international community.
The important role which the United Nations has played in promoting economic and social development, environmental protection and human rights, in enhancing the status of women and in progressively developing and codifying international law must be fully recognized and duly acknowledged. I also wish to note the welcome trend whereby Member States are seeking general agreement among all interested parties in order to adopt resolutions by consensus rather than by majority vote, in an effort to enhance their effectiveness.
Yet, looking ahead to the 21st century, I believe we have reached a major turning point if the United Nations is to be a vital and effective force for succeeding generations. I should like here to highlight two specific areas requiring immediate attention.
First, the United Nations must discharge its responsibilities in the field of peace-keeping more fully, and it behooves the permanent members of the Security Council and, indeed, all United Nations Member States seriously to study ways of enhancing the Security Council's peace-keeping functions. At the same time? I believe that, with the support of all Member States, the peace-keeping functions of the Secretary-General should be strengthened so that his quiet diplomacy can be more effective.
Another crucial issue which the United Nations must tackle is that of administrative and financial reform. In carrying out its activities over the past 40 years the secretariats of the United Nations and its specialized agencies have steadily expanded and it may well be that some of their activities are outdated, not urgently needed or even redundant. I am concerned that the United Nations system may be losing the unwavering support of peoples around the world. It is thus imperative that the Organization itself make a determined effort towards effective administrative and financial reform so that it can function more efficiently. Only in this way will Member States - developing countries beset with difficulties in economic management as well as major contributing countries experiencing severe financial strain and striving to regain fiscal health - be able to gain the understanding of their peoples and continue their support of the United Nations for many years to come.
I wish on this occasion to pay high tribute to the Secretary-General for the serious efforts he has been making in this regard. In his report on the work of the Organization this year, the Secretary-General appeals for "the support of national domestic constituencies in each Member State" (A/40/1, p. 13) and strongly urges the need for more "practical international service" (ibid.). I concur fully with this appeal.
In an effort toward comprehensive administrative and financial reform, I should like to propose the establishment of a "group of eminent persons for a more efficient United Nations," so that the world body and its specialized agencies would function efficiently into the twenty-first century. Comprised of a small number of individuals from developed and developing countries, the group would contribute to a thorough review of the administrative and financial operations of the organizations within the United Nations system. At the same time, it would provide an opportunity for undertaking' an objective study of the management of those organizations with a view to guaranteeing their efficiency, so that they would be of greater use to the people of both developed and developing countries in meeting their genuine needs now and in the future. I hope that a concrete proposal on this question will be considered at this session of the General Assembly, and I call upon all Member states to act today to assure that this irreplaceable Organization will operate more efficiently.
1945 was the year that saw the birth of the United Nations as well as the atomic bomb, since then the world's nuclear arsenals have undergone tremendous changes both in quantity and in quality, and an overkill capability has long since been achieved. Thus the prime imperative for the world today is that of working to halt this nuclear arms race and ultimately to achieve the abolition of nuclear weapons. Indeed, the urgency of arms control and disarmament grows greater with each passing year. Yet at the same time it must be admitted that world peace and security is sustained by the balance of power which includes nuclear arms. In promoting disarmament, we must recognize these realities of the international situation and seek to achieve a balance at the lowest possible level of armament.
Thus I welcomed the initiation last March of a new round of arms control and disarmament talks by the United States and the Soviet Union. Both states have a special responsibility toward the international community. No matter how trying these negotiations may prove, it is important that they be aware of the awesome burdens they must bear as the world's two most powerful nations, and that,
responding to the hopes of all peoples, they negotiate seriously and constructively for the achievement of substantive results. I strongly hope that at their summit meeting scheduled for November the leaders of the United States and the Soviet Union will be fully cognizant of their grave responsibilities and will do their utmost to build a framework for world peace and security.
The call for the united States and the Soviet union to take the initiative in efforts to achieve nuclear disarmament was unanimously supported at the Third Review Conference on the Non-Proliferation Treaty (NPT), which closed just a few days ago. The participating countries also reaffirmed the significance of the NPT regime, and Japan would like to point out again the need to maintain and strengthen the NPT regime, as well as strongly to urge nuclear-armed China and France and, indeed, all other non-signatory countries to recognize the importance of the NPT regime and to become parties to the Treaty without delay.
Japan has long emphasized a comprehensive nuclear-test ban as an important aspect of nuclear disarmament, and last year at the Geneva Conference on Disarmament I proposed a step-by-step formula under which the nuclear-test ban would be steadily extended to include lower-yield weapons as multilateral verification capabilities improved. I also suggested the creation of an international co-operative framework for nuclear-test detection. Japan is confident that this approach, modest as it may seem, is a most realistic means of achieving an effective nuclear-test ban. I hope that an ad hoc committee will be established as soon as possible at next year's Conference on Disarmament to study these proposals as well as other substantive questions.
Disarmament issues are not limited to nuclear weapons, however. In the non-nuclear field, as I stated in my address to last year's session of the General Assembly, I strongly hope that all countries will take a realistic approach to the banning of chemical weapons and that a global and comprehensive treaty will be drawn up as soon as possible. On the issue of the prevention of an arms race in outer space, I welcome the fact that this year's Conference on Disarmament has established an ad hoc committee and has taken the first steps toward examining this important issue.
Z should like next to say a few words on some of the international issues which I believe are especially important and to explain Japan's foreign policy efforts as they relate to these issues.
It is impossible in today's increasingly interdependent international community for a country in one region to be oblivious to conflict in any other region. This is not to imply, however, that countries are justified in intervening in regional conflicts for their own purposes. Japanese policy is one of working in close consultation and co-operation with the united Nations to create a climate that would contribute to the efforts of the countries directly involved as well as of other countries within the region to settle the conflict on their own.
Regarding the situation on the Korean peninsula, Japan welcomes the various efforts toward establishing a North-South dialog and the progress that has recently been made. We are very hopeful that these discussions will yield substantive results. Japan, for its part, will continue to co-operate in every way possible to create a climate conducive to the relaxation of tensions on the Korean peninsula. In this regard we were sincerely pleased that young men and women from both North and South were able to compete side by side in the universal Games recently held in Japan.
Moreover, if both North and South would consider joining the United Nations as a step toward the reunification of the Korean peninsula, Japan would welcome and support membership for both of them as a means of relaxing tensions and furthering the universality of the Organization.
Elsewhere in Asia, the problem of Kampuchea remains a threat to regional peace and stability. Japan holds the view that this problem cannot be solved until all foreign troops are withdrawn from Kampuchea and the people's right to self-determination is restored. Japan has insisted that determined efforts based on this view must be made, bearing in mind Kampuchea's future needs. Thus, at the Post-Ministerial Conference with the Dialog Partners, held by the Association of South-East Asian Nations (ASEAN) last July, I proposed the following four principles which should underlie our future efforts on this problem: first, the withdrawal of Vietnamese forces and self-determination for the Kampuchean people; secondly, the promotion of dialog between the countries concerned; thirdly, the reaffirmation of our support for the coalition Government of Democratic Kampuchea so as not to acquiesce in the present situation as a fait accompli; and fourthly, education and vocational training assistance for Kampuchean refugees as part of a human resources development effort.
In the belief that these refugees have an important role to play in Kampuchea's eventual reconstruction, Japan hopes that, with the co-operation of the parties concerned, appropriate plans will be drawn up for their education and training. We are prepared to co-operate in every possible way with the implementation of such plans.
Hoping to foster a climate conducive to the peaceful solution of the Kampuchean problem, I have made an active effort over the past year to meet and discuss issues with the leaders of the Governments concerned, including Foreign Minister Nguyen Co Thach of Viet Nam and Prime Minister Son Sann of Democratic Kampuchea. I intend to continue these efforts to promote an early and peaceful solution to this situation.
I find it most regrettable that there are as yet no signs of a solution to the armed conflict between Iran and Iraq which has gone on for five long years. At last year's General Assembly session I presented an urgent proposal for the prompt implementation of a ban on the use of chemical weapons and the assurance of safe navigation in the Gulf, including the safety of port and harbor facilities. I have since taken every opportunity to urge the leaders of both Iran and Iraq to accept this proposal. Convinced that it provides an effective means for achieving a gradual scaling down of hostilities leading to the attainment of a comprehensive settlement, I very much hope that they will respond positively and proceed with discussions on the basis of this proposal.
I deeply appreciate the Secretary-General's efforts in visiting Iran and Iraq and in making various proposals for the deescalation of the conflict there. I hope that further progress will be made so as to bring about some form of dialog between the two sides through the Secretary-General.
Furthermore, in appealing to the Security Council, whose primary responsibility is the maintenance of international peace and security, to play an impartial and even more active role for the resolution of the conflict, I earnestly hope that the day will soon arrive when the two sides come before the Council to present their positions there.
Mindful of the positions of the two parties, Japan will continue, in close consultation with like-minded countries, to make strenuous and patient efforts to create a climate conducive to peace in the region.
The problem of Middle East peace and the situation in Lebanon remain causes for deep concern. Japan has the highest regard for the serious efforts being made by the parties concerned for peace in the Middle East. In the belief that present circumstances offer an excellent opportunity for progress towards peace in the region, Japan strongly hopes that all parties will redouble their efforts towards this end. This July I visited Jordan, Syria and Saudi Arabia, where I discussed the issues personally with the leaders of these countries as well as with Chairman Arafat of the Palestine Liberation Organization. Subsequently I also had a frank exchange of views with the Israeli leadership. Through such dialogs with the leaders of the countries concerned, Japan will continue its efforts to foster conditions that will lead to peace in the Middle East.
On the problem of Afghanistan, I once more call upon all parties concerned for the prompt withdrawal of all Soviet troops, the restoration of the Afghan people's right to self-determination and a safe and honorable return for the refugees. At the same time, I strongly support the efforts of the Secretary-General and very much hope that progress will be made in the ongoing proximity talks.
Japan finds the racial discrimination in South Africa intolerable and takes the firm position that it must be abolished totally and without delay. The internal reforms being advanced by the Government of South Africa fall far short of the expectations that had been raised in South Africa and abroad. Japan deeply deplores the present situation in South Africa - a situation that has taken a toll of hundreds of lives over the past year.
Under the circumstances, Japan believes there is an urgent need for the Government of South Africa to state clearly and in no uncertain terms that it intends to disband apartheid and enter unconditionally into discussions with the leaders of the black community on specific steps towards ending that system. Japan calls upon all involved to join their energies in the search for a negotiated solution.
Japan has been a steadfast opponent of apartheid, and its measures against South Africa are among the strictest of those taken by industrialized democracies. Moreover, Japan is determined to take whatever steps it considers necessary until the Government of South Africa embarks upon drastic and specific reforms for the abolition of apartheid.
On the issue of Namibian independence, Japan hopes that it will be attained speedily through the complete implementation of United Nations Security Council resolutions 385 (1976) and 435 (1978). Japan, therefore, considers null and void the establishment of the interim government through the Multi-Party Conference, and any other measures taken by the Government of South Africa in contravention of these resolutions.
The situation in Latin America is notable for the progress being made towards democratization in recent years. Believing that democratization contributes to Latin America's long-term political stability, Japan welcomes this trend. At the same time, however, international political and economic difficulties, such as the conflicts in Central America and the problem of burgeoning debts, continue to beset the region.
Indeed, the situation in Central America is still dangerous, and Japan is watching developments there with concern. Japan continues to support the peace efforts being made by the Contadora group. I hope these efforts will gain broad international backing, including that of the recently formed South American support group, and that they will be pursued even more vigorously. At the same time, Japan strongly hopes that the Central American countries themselves will make even greater efforts for peace in the region, as well as for democratization and national reconciliation within their respective borders.
Japan has been maintaining a close dialog with the countries of Latin America. After leaving New York I shall visit Panama and Brazil to hold a wide-ranging exchange of views with the leaders of those countries. I am also pleased to state that while I am here the Foreign Minister of Panama and the United States Secretary of State and I will be exchanging notes on the Arrangement Concerning the Commission for the Study of Alternatives to the Panama Canal. Japan is prepared to take an active role in the matter and in this way further strengthen its relations with the countries of Latin America.
I should like next to say a few words on Japan's relations with the Soviet Union. As I pointed out in my address to this General Assembly last year, it is extremely unfortunate for both countries that the Northern Territories issue and the conclusion of a peace treaty remain unresolved after all these years. Continuing without surcease its quest for a negotiated settlement, Japan hopes to expand and strengthen its dialog with the Soviet Union, and I hope that the Soviet Union will respond in the same spirit.
In seeking true world peace, we must not neglect the need to eliminate the causes of instability. Unless this is done, we cannot possibly take the next step towards achieving world prosperity. As basic prerequisites to true peace, starvation and refugee problems must be overcome, population problems solved, and international terrorism and drug abuse curbed.
In November of last year, following my participation in the General Assembly session, I visited the region of Africa that has been stricken by drought, saw for myself the tragic situation there, and issued an appeal for emergency assistance for Africa. According to the most recent report of the Office for Emergency Operations in Africa, there are still some 20 countries in Africa needing emergency assistance. Especially urgent action is needed to save the children of Africa from their terrible plight, in light of the serious effects it will have for the future of the world we live in.
I regard as outstanding the initiatives taken by the Secretary-General, and the alacrity with which the United Nations moved to extend emergency aid to Africa. Japan has done everything it can to help with this aid effort. Having proposed last year that all United Nations agencies be mobilized to draw up a unified plan of action for Africa, making the most effective use of the total range of United Nations capabilities, I am gratified that the Office for Emergency Operations in Africa was established on 1 January this year and has swung into action.
The Government and people of Japan feel keenly the urgent need for support for Africa. Just as the Japanese Government has extended foodstuffs and agricultural assistance worth a total of approximately $165 million between January of last year and the end of March this year, the people of Japan have joined together in an unprecedented outpouring of public support to collect over 1.7 million blankets and more than $5.8 million in individual donations of money for Africa.
There is a complex combination of structural causes for this crisis of starvation and food shortfalls, and it is imperative that we respond not merely with emergency assistance but also with stepped-up co-operation with the African countries' own self-help efforts in the agricultural sector, for example, in increased food production, over the medium and long term. I am confident that a green revolution to improve agricultural yields can be achieved in Africa, as it has in Asia. It is for this reason that I have submitted my "Green Revolution for Africa" proposal, a comprehensive plan that would include not only agricultural research but also afforestation, and I intend to work to implement this proposal in full consultation with all the countries concerned.
I remain convinced of Africa's potential for development. As stated in the declaration of the recent Organization of African Unity summit, the nations of Africa are taking the initiative to overcome the crisis facing them. The international community has a responsibility to lend them a helping hand.
There are today over 10 million refugees around the world, and it is imperative that the international community take responsibility for alleviating their plight as soon as possible. In great part, these people have been displaced as the result of political problems; improving the political climate is thus the key to solving the refugee problem. At the same time, it is also important that every country lend increased support and co-operation to the efforts of the United Nations and especially the United Nations High Commissioner for Refugees to provide the most effective refugee relief, and move with determination to expand the scope of action available to it.
Japan for its part has provided nearly $600 million in contributions to these organizations over the past five years and has increased the number of refugees accepted for resettlement in Japan. We intend to continue to do everything we can to contribute in this field.
Aware of the importance of the population problem, Japan will continue its unstinting co-operation-in this field as well.
Hijackings and other forms of international terrorism, and drug abuse and the illicit trafficking in narcotics, pose a threat to the peaceful lives of people everywhere. Japan, as a responsible member of the international community, intends to extend all possible co-operation to eradicate these problems. In this regard, I should like to express my support in principle for the Secretary-General's proposal that a globed conference on drug abuse be convened in 1987,
Generally speaking, the economic recovery is spreading from the industrialized countries to the entire world economy. However, protectionist pressures have intensified to an unprecedented level against the background of continuing high unemployment in Europe and elsewhere, global trade and current account imbalances, and the awesome budgetary deficits member countries are facing.
While the outlook is somewhat brighter for a number of developing economies, many others in Latin America and elsewhere still face such problems as stagnation of the prices for their primary commodities and accumulated debt and must continue their efforts for economic adjustment. There is thus a considerable political and social burden on them. At the same time, we should provide all possible assistance to the least-developed countries and other impoverished countries in general as they struggle to achieve economic independence.
Japan realizes that no one country can pursue prosperity without regard to the quest by others for prosperity world-wide. It is determined to preserve and strengthen the free trade system and fulfill the role and responsibilities accruing from its .international position. As a manifestation of this policy, Japan, on its own initiative, formulated the Action Program for Further Improved Market Access based on the principle of free trade, permitting restrictions only in exceptional cases. We are now hard at work on its prompt and faithful implementation.
Likewise, Japan believes that a new round of multilateral trade negotiations is indispensable to contain the rising tide of protectionism and promote free trade in the true sense, and has been calling for the prompt start of such a new round. It is most gratifying that the international momentum favoring this new round has increased and that the Contracting Parties of the General Agreement on Tariffs and Trade (GATT) will meet shortly to discuss matters including the scope of the negotiations. Japan will continue to do everything it can to promote the preparations for this new round and to help the negotiations start with the participation of the greatest possible number of countries, industrialized and developing alike.
Japan views official-development assistance as an important international responsibility, and has twice formulated medium-term targets in a sustained effort to increase and expand such assistance. Japan intends to continue these efforts, and it was with this in mind that the third medium term target for official development assistance was just recently formulated. The aim of this ambitious program is to bring the total official development assistance disbursement for the period 1986 through 1992 to more than $40 billion. For this purpose Japan, expanding bilateral grants, multilateral assistance and yen loans, will make efforts to double the amount of official development assistance in 1992 compared to that in 1985, and to improve as much as possible the quality of its official development assistance. This third medium term target is a renewed expression of Japan's determination to play its rightful role in the international community.
The development of human resources is fundamental to a nation's overall development. Realizing this, Japan has long attached importance to human resources development and placed priority on technical co-operation as central to this effort. This topic was also discussed within the context of Pacific co-operation at the Post-Ministerial Conference of the Association of South-East Asian Nations (ASEAN) with the dialog partners, in which Japan actively participated. I am pleased to report that agreement was reached at this year's meeting on the Immediate Action program for ASEAN-Pacific Co-operation on Human Resources Development. Japan intends to take an active role in the implementation of that ASEAN program.
A long-time advocate of the importance of human resources development through United Nations efforts, Japan welcomes the movement within the United Nations Development program (UNDP) and other programs towards placing a higher priority on this area.
In addition to continuing to co-operate with the development efforts of the South Pacific island countries, Japan intends to step up its friendly and co-operative relations with them.
The North-South problem remains an important issue for the international community. However, one hopeful sign for the future is the global effort in support of Africa in which the international community truly came together. I believe that North and South must co-operate and co-ordinate their efforts and that concerted efforts between Governments and private sectors of donor countries must be encouraged. I am convinced that such efforts will contribute substantially to a solution of the North-South problem.
At last year's session of the General Assembly, I spoke of Japan's determination to pursue creative diplomacy in response to the international community's expectations. Looking back on the year just past, I am acutely aware of the need for us to redouble our efforts in this direction. The times are rapidly changing and there is an increased number of situations that cannot be adequately handled with traditional approaches, means or technology. Be it the maintenance of international peace, the expansion of exchanges among countries and peoples, or the implementation of economic and technical co-operation, we need creative thinking and new approaches. The new century demands that mankind draw upon its infinite potential and bring forth new wisdom for the future.
As the united Nations reaches the age of 40, we should recall the global catastrophe which led to its founding and rededicate ourselves to the cause of world peace.
